Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered August 19, 2005, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of an indictment charging him with burglary in the second degree, defendant pleaded guilty to the reduced charge of attempted burglary in the second degree. Under the terms of the plea agreement, he was to be sentenced as a second felony offender to four years in prison, to be followed by five years of postrelease supervision. He was sentenced accordingly and now appeals.
The sole issue raised on appeal is that defendant’s sentence is excessive. Based upon the facts presented, we disagree. Defendant has an extensive criminal record and agreed to the sentence as part of a knowing, voluntary and intelligent plea. In sum, we do not find the existence of extraordinary circumstances or any abuse of discretion that would warrant reducing the sentence in the interest of justice (see People v Strauss, 16 AD3d 707, 708 [2005]).
Cardona, EJ., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.